Exhibit 10.1

 

MANAGEMENT AGREEMENT

 

This Management Agreement (“Agreement”) made and entered into this 1st day of
June, 2004, by and among CCBCC Operations, LLC (“Manager”), a Delaware limited
liability company and a wholly-owned entity of Coca-Cola Bottling Co.
Consolidated and South Atlantic Canners, Inc., a South Carolina corporation
(“SAC”).

 

W I T N E S S E T H:

 

Pursuant to a management agreement dated August 1, 1994 (the “Original
Agreement”), SAC retained the parent of Manager for the purpose of managing its
day-to-day operations, as is more fully described in the Original Agreement.
SAC’s Bylaws allow the SAC Board to assign some or all of the management
responsibilities for SAC to a person or organization other than the officers of
SAC. The parent of Manager has demonstrated managerial expertise, knowledge of
the industry, access to certain raw materials, and other capabilities, which
have been beneficial to SAC and its membership.

 

The Original Agreement expires by its terms on its tenth anniversary. This
Agreement serves as an extension of the Original Agreement (with the
substitution of Manager for its parent) pursuant to which Manager will supervise
day-to-day operations, without material interference from the SAC Board of
Directors (“SAC Board”), although the SAC Board will generally perform the
typical board functions of supervising the performance of management and
establishing policy for SAC. The parties recognize, however, that the SAC Board
has a legal obligation to SAC and its membership to oversee and direct the
operations of SAC, and nothing contained in this Agreement shall remove from the
SAC Board its obligations or ability to direct the business and affairs of SAC.
It is anticipated that a smooth working relationship will be established through
the adoption each year of an annual business plan (“Annual Business Plan”),
under which Manager can perform its responsibilities as described herein.

 

The parties believe that the efficiencies to be derived from Manager’s
supervisory capabilities and the additional purchasing volume Manager (and its
subsidiaries and affiliates) bring to SAC in their various capacities (including
as a member) will prove to be beneficial to SAC’s membership in general.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, obligations and
agreements contained herein, the parties hereto, intending to be legally bound,
do hereby agree as follows:

 

Section 1. Definitions.

 

1.01 Defined Terms. The following terms shall have the meanings set forth in the
Section of this Agreement indicated below:

 

Defined Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Agreement

   Preamble

Annual Business Plan

   Preamble

Claimant

   Section 10.03(a)

Claim

   Section 10.02.

CPI

   Section 6.01

SAC Bank Account

   Section 6.03(d)

Disclosing Party

   Section 9.04

Effective Date

   Section 8.01

Environmental Manager

   Section 3.01(c)(4)

Environmental Laws

   Section 3.01(c) (4) (i)

Expansion

   Section 3.01(c)(3)

Facility

   Section 2.01

FICA

   Section 3.02

FUTA

   Section 3.02

Indemnitee

   Section 10.02

Losses

   Section 10.02

Manager

   Preamble

Manager’s Corporate Offices

   Section 3.01

Manager Employee (s)

   Section 3.01(c)(2)

Management Fee

   Section 6-01

Notified Party

   Section 10.03(a)

Original Agreement

   Preamble

Physical Case

   Section 6.01

Proposed Budget

   Section 3.01(a)(2)

Receiving Party

   Section 9.04

Reimbursable Expenses

   Section 6.02

Rules

   Section 10.02

SAC

   Preamble

SAC Board

   Preamble

SAC Business

   Section 2.01

SAC Employee(s)

   Section 3.01(c)(2)

SAC Executive Committee

   Section 3.01(a)(5)

Summary of Major Operational and Business Items

   Section 3.01(a)(2)

Term

   Section 8.02

 

Section 2. Appointment of Manager.

 

2.01 Appointment of and Acceptance by Manager. SAC hereby appoints and retains
Manager for the purpose of managing SAC’s canning, bottling, and other soft
drink packaging operations (the “SAC Business”), effective as of the Effective
Date, and authorizes Manager to supervise, direct and control the day-to-day
operation of the SAC Business at 601 Cousar Street, Bishopville, South Carolina
(the “Facility”) in accordance with this Agreement. In the appointment of
Manager to handle day-to-day operations hereunder, both SAC and Manager
understand and agree that the business and affairs of SAC shall be under the
direction and

 

2



--------------------------------------------------------------------------------

control of the SAC Board, and Manager agrees to carry out the policies and
directives of the SAC Board. Manager hereby accepts this appointment and agrees
to perform its duties in accordance with this Agreement.

 

2.02 Standards of Performance. In providing services under this Agreement,
Manager shall give the care and attention to its responsibilities that a
reasonable business manager in its position would be expected to give. Manager
agrees to provide and employ a sufficient number of personnel with adequate
training and experience to perform such duties competently and in a businesslike
manner in such a way as to cause the operations of SAC to be carried on
efficiently and in the best interests of SAC. In its capacity as Manager under
this Agreement, Manager shall perform its duties in good faith, and shall
loyally seek to promote the best interests of SAC. Manager shall perform in a
timely and cooperative manner.

 

2.03 Non-exclusive Service. It is understood and agreed that nothing in this
Agreement shall confer upon SAC an exclusive right to Manager’s service. Manager
may contract with others for the provision of expertise and services similar to
those to be provided to SAC as contemplated herein.

 

2.04 Services to be Performed by SAC’s Officers and Others. SAC will continue to
have as corporate officers a President, a Secretary and such other officers as
may be determined by the SAC Board, who shall perform such functions as the SAC
Board may assign to them. Nothing in this Agreement shall prevent SAC from
obtaining services from others which are not assigned to Manager under Sections
3 and 4 of this Agreement.

 

Section 3. Services and Responsibilities of Manager.

 

3.01 Primary Services and Responsibilities. Within the scope of the authority
granted to it under this Agreement and subject to any limitations provided
herein, Manager will undertake to manage SAC in a manner such that it may meet
its operating requirements. It is agreed by SAC that Manager may perform the
services and functions required of it hereunder (in whole or in part) at
Manager’s corporate offices located at 4115 Coca-Cola Plaza, Charlotte, North
Carolina (“Manager’s Corporate Offices”). Manager is hereby authorized to and
shall provide the following services or cause the following services to be
performed:

 

(a) Annual Business Plan. Manager will develop an Annual Business Plan, based on
its business judgment, to be adopted by the SAC Board prior to the beginning of
each fiscal year, with such changes as the SAC Board deems necessary.

 

(1) Adoption. Manager will present the proposed plan to the SAC Board no later
than thirty (30) days prior to the beginning of SAC’s fiscal year that is the
subject of such projections.

 

(2) General Contents. Manager’s proposed Annual Business Plan will contain a
proposed annual budget (“Proposed Budget”), a summary of major operational and
financial items (“Summary of Major Operational and Business Items”) projected
for the year in sufficient detail for the SAC Board to determine the nature and
extent of proposed operations, an estimate of the Management Fee and
Reimbursable Expenses SAC will be asked to pay to Manager for the year, and such
other items as the SAC Board may request.

 

3



--------------------------------------------------------------------------------

(3) Projections, Developments, and Anticipated Events. The Proposed Budget will
contain (i) annual projections of volumes, (ii) recommended pricing based on an
estimated cost-plus margin authorized by the SAC Board, (iii) estimated
operating revenues based upon pricing, (iv) required capital expenditures, (v)
operating expenses and (vi) cash flow. The presentation of items will show a
breakdown of each item for each of SAC’s operating allocation units (cans,
bottles, etc.). The Summary of Major Operational and Business Items will include
(a) a description of proposed activities in areas for which Manager has
operational responsibility under Section 3.01(c), (b) a description of
significant developments relating to the business and financial, items for which
Manager has responsibility under Section 3.01(b), and (c) a description of other
major operational and business, items, if any, which Manager reasonably
anticipates for the upcoming year.

 

(4) Effect of Not Adopting Business Plan Prior to the Commencement of the Fiscal
Year. If the SAC Board has not adopted an Annual Business Plan prior to the
commencement of any fiscal year, Manager shall continue to provide management
functions for SAC based upon the most recently adopted Annual Business Plan,
until such time as a new Annual Business Plan is adopted and takes effect for
such fiscal year; provided, however, that (i) any CPI increases that will be due
as part of the Management Fee under Section 6.01 for the new fiscal year and
(ii) any previously approved increase in a normal, recurring operating expense
(such as, personnel compensation) since the adoption of the most recent Annual
Business Plan will take effect with the beginning of such year.

 

(5) Performance of Services Under the Annual Business Plan and Deviations
Therefrom. In performing its services under this Agreement, Manager shall follow
the Annual Business Plan adopted for the fiscal year, unless otherwise directed
by the SAC Board. If Manager encounters a business situation which will require
it to deviate from the Annual Business Plan or it discovers that it or SAC has
inadvertently deviated from the plan, it shall immediately consult with the
Executive Committee of the SAC Board (“SAC Executive Committee”) about the
situation and obtain approval for such deviation. If approval is given by the
SAC Executive Committee, Manager shall be allowed to continue with such
deviation until the next meeting of the SAC Board at which time the SAC Board
can consider the matter. If the SAC Executive Committee does not approve of the
deviation, the matter will immediately be brought to the attention of the SAC
Board. Notwithstanding the foregoing, Manager is authorized to incur expenses
beyond those provided in the Annual Business Plan in order to meet the
production requests of SAC members; provided, however, that such expenses shall
be in line with the budgeted per-case rate.

 

(b) Business/Finance. Manager will be responsible for accounting, tax, treasury
and internal policy auditing services in connection with the financial
management of the SAC Business.

 

(1) Contracts. Manager shall have the right to enter into contracts in the
ordinary course of business in accordance with the Annual Business Plan and
thereby bind SAC; provided, however, that the SAC Board may set size limitations
above which approval of the SAC Board is required. Any approved contracts whose
terms extend beyond the current year will be included automatically in future
Annual Business Plans.

 

4



--------------------------------------------------------------------------------

(2) Treasury Management. Manager will provide necessary treasury management
services for SAC including the arrangement and administration of financings
(subject to SAC Board approval) and bank transactions and cash management
services including receipt of and responsibility for all income realized by SAC
and disbursement of funds for satisfaction of the debts, obligations and
expenses of SAC and for distributions of patronage dividends as determined by
the SAC Board.

 

(3) Accounting. Manager will maintain accounting systems and records for SAC
which shall be sufficiently separate from Manager’s other accounts for the SAC
Board to have full access to its accounts without raising questions about the
confidentiality of Manager’s files. Manager shall provide the following
functions or prepare the following reports:

 

(i) Accounts receivable, credit and collections including credit approval,
billing, collection and cash application, as necessary.

 

(ii) Accounts payable functions including check writing and accounting for paid
expense and capital items.

 

(iii) General accounting functions including maintenance of general ledger and
monthly financial reporting to the SAC Board.

 

(iv) Fixed asset record maintenance and accounting.

 

(v) Annual budgets.

 

(vi) Monthly reports to the SAC Board (i) comparing actual operating and capital
expenditures to those budgeted and set forth in the Annual Business Plan, (ii)
detailing significant management actions taken by Manager, and (iii) such other
matters as the SAC Board may request.

 

(4) Taxes. Manager shall handle the federal, state and local tax reporting and
filing as well as the implementation of tax planning strategies relating to
federal, state and local taxes and user fees. Manager will also handle any
required tax audits and maintain all Department of Transportation files and
furnish copies of federal income tax returns to the SAC Executive Committee
prior to the filing of such returns.

 

(5) Internal Policy Audit. Manager will provide internal auditing services for
monitoring compliance with SAC policies and procedures as Manager deems
necessary.

 

5



--------------------------------------------------------------------------------

(c) Operations. The major operational responsibilities of Manager shall be in
the areas of Manufacturing and Purchasing; Human Resources; Fleet,
Transportation and Facility Administration; Environmental Services; Data
Processing and Risk Management as follows:

 

(1) Manufacturing and Purchasing. Manager will oversee the manufacturing of
products which meet franchise company specifications and will deliver all
products within reasonable age standards as established by the SAC Board. The
initial product age and quality standards to be met by Manager are described in
Exhibit A hereto. Manager will select and negotiate with vendors and purchase
or, if in the best interest of SAC, lease on SAC’s behalf all capital equipment
from such vendors. If Manager selects itself as a vendor or lessor to SAC under
this paragraph (or handles procurement through an entity in which Manager or its
parent or subsidiaries or affiliates, own an equity interest), this arrangement
must be disclosed to and approved by the SAC Board. Manager will, on behalf of
SAC, procure all raw materials, supplies, utilities and services which are
required for or incidental to, the operations of the SAC Business and may do so
through such procurement channels and entities as it deems advisable. Manager
will use its best efforts to make such procurement on a basis similar to that
which is available to Manager; provided, however, that both Manager and SAC
hereby acknowledge that differences may arise with respect to procurement
channels, prices of concentrates and syrup or as a result of different
specifications, sources of supply and freight costs.

 

(2) Human Resources.

 

(i) Manager shall have responsibility for supervising employees of SAC (“SAC
Employees”) and any employees of Manager (or of Manager’s subsidiaries or
affiliates performing services hereunder) providing services for SAC (“Manager
Employees”) under this Agreement. All such management and supervision by Manager
for personnel at the Facility shall be within the parameters established in the
Annual Business Plan. Manager shall provide overall pay and benefit
administration for SAC Employees (if any) and Manager Employees in accordance
with the Annual Business Plan. Any necessary labor contract negotiations will be
performed by Manager, and Manager will handle the administration of any labor
contract (including grievance procedures and arbitration) and any labor
relations disputes or other labor matters, and the SAC Board will be advised
thereof. Manager will have the authority and responsibility to enter into, amend
or terminate any personnel agreements and consulting and agency agreements
relating to SAC; provided, however, that the SAC Board shall determine who shall
perform professional accounting and legal services for SAC and set the terms for
their employment. To the extent permitted by the Annual Business Plan or
otherwise approved by the SAC Board, Manager may supplement SAC with additional
Manager Employees. For such purpose, Manager may utilize its employees or
employees of a wholly owned subsidiary or affiliate of Manager which have
adequate training and experience to perform their duties competently and in a
businesslike manner. Manager shall have the authority to select, retain and
dismiss all personnel performing services for SAC, whether they be SAC Employees
or Manager Employees. Manager shall also have the right to substitute personnel
for a Manager Employee whenever Manager deems such substitution appropriate.
Each Manager Employee and SAC Employee shall be subject to all of Manager’s
applicable personnel policies

 

6



--------------------------------------------------------------------------------

and practices (unless otherwise restricted by union contracts), and SAC shall
not have the right to subject any Manager Employees or SAC Employees to any
additional employment policies or practices or other work related rules or
regulations (except rules and regulations reasonably related to the health and
safety of such personnel or required under applicable law) absent Manager’s
express consent to such action which shall not be unreasonably withheld. Manager
shall provide substantially the same job-related education and training to
Manager Employees and SAC Employees as Manager provides to its other personnel
who perform the same or related tasks, and SAC shall reimburse Manager for the
cost of the job related education and training provided by third parties to SAC
Employees and Manager Employees. Manager shall compensate Manager Employees in
accordance with Manager’s standard compensation policies and practices for
personnel who perform the same or related tasks, subject to regional pay
differences. Manager Employees shall be provided with personnel benefits no more
favorable as a whole than those provided to Manager’s other personnel performing
the same or related tasks in addition to workers’ compensation, unemployment
compensation and all other benefits required to be provided for its personnel
under applicable law. Manager will adopt and enforce Manager’s Code of Business
Conduct at the Facility.

 

(ii) In the event this Agreement is terminated or expires (without extension),
all Manager Employees employed at the Facility at such time shall have the
opportunity to be considered for employment by SAC as SAC Employees. SAC shall
be entitled to approach all such persons and discuss future employment with SAC,
and Manager shall not attempt to retain or continue such persons in its
employment until they have first rejected an offer of employment with SAC or
otherwise been informed by SAC that they will not be offered employment.

 

(3) Fleet, Transportation and Facility Administration. Manager will provide
overall administration of fleet activities including assessment of required
fleet expansion or replacement, acquisition of required equipment and direction
of preventative maintenance programs in accordance with the Annual Business
Plan. Manager will be responsible for the administration of all transportation
activities including the receipt of raw materials by or on behalf of SAC and the
delivery of full goods to SAC members. Manager will also provide for the
administration of all facility activities including preventive and corrective
maintenance and expansion.

 

(4) Environmental Services. Manager shall provide environmental management
services sufficient to determine whether SAC operations at the Facility are in
compliance with the requirements of applicable environmental laws, regulations,
statutes, ordinances and permit conditions (“Environmental Laws”). Any known or
suspected exceptions to environmental compliance requirements shall be reported
immediately to the SAC Executive Committee, along with a recommendation for a
compliance plan.

 

7



--------------------------------------------------------------------------------

(5) Data Processing. Manager shall utilize its computer systems to provide
computer services required to carry out its responsibilities under this
Agreement.

 

(6) Risk Management. Manager shall contract for the purchase of insurance
policies on behalf of SAC at coverage levels and from carriers as determined,
from time to time, by the SAC Board, based on recommendations from Manager. Such
policies shall name Manager as an additional insured and shall require that
Manager be notified at least thirty (30) days prior to any modification or
cancellation of any policy. The initial policies and coverage are listed on
Exhibit G hereto. SAC agrees that it will cause its officers to execute all
documents and certificates necessary to implement those policies and coverages
and will take any and all actions required to keep the same in full force and
effect throughout the Term (amended, from time to time).

 

3.02 Manager’s Personnel. All Manager Employees providing services hereunder
shall be exclusively employed by Manager or its subsidiaries or affiliates, and
Manager shall have the sole right to determine their conditions of service,
working hours, personnel and vacation policies, seniority, promotions and
assignments. Manager shall have the exclusive right to retain and remove any
such personnel and shall comply with all the laws applicable to such personnel.
Subject to the provisions of Section 6 below, Manager shall be solely
responsible for the compensation of the personnel and for arranging all
withholding taxes, Federal Insurance Contributions Act (“FICA”) and Federal
Unemployment Tax Act (“FUTA”) taxes, unemployment, insurance, workmen’s
compensation and any other insurance and fringe benefits with respect to such
personnel.

 

3.03 Accounts, Books and Records.

 

(1) Manager shall maintain separate accounts, books, and records for SAC with
respect to services under Sections 3 and 4 of this Agreement, and these
accounts, books and records shall be the property of SAC. Manager shall be
responsible for maintaining SAC’s accounts, books and records in good order and
shall maintain them in a way that is sufficiently separate from Manager’s own
records so that SAC may have access to such documents during regular business
hours upon request without raising an issue of confidentiality with respect to
Manager’s proprietary information. In the event this Agreement is terminated for
any reason or expires, Manager, shall return all of SAC’s accounts, books and
records in its possession to SAC as provided in Section 8.05.

 

(2) Manager shall make such of Manager’s books and records that relate to the
SAC Business, including the pricing of raw materials to the extent such
information relates to the SAC Business, available to independent auditors
selected by the SAC Board, or such other person or persons who are mutually
acceptable to the parties, as is necessary to audit the Management Fee and
Expenses charged to SAC and Manager’s compliance with its obligations under this
Agreement. Such auditors or person(s) shall be bound by a confidentiality
agreement not to disclose such information to persons outside SAC or its
professional advisors. SAC shall bear the costs of any independent accounting
firm engaged by it for the purpose of performing the review described in this
paragraph.

 

8



--------------------------------------------------------------------------------

3.04 Attendance at Meetings of SAC Board and SAC Executive Committee.

 

(1) Manager will attend all regularly scheduled meetings of the SAC Board and
all special meetings of the SAC Board at which its attendance is requested as
long as Manager has been given reasonable notice of the time and place of the
special meeting. At regularly scheduled meetings of the SAC Board, Manager will
present a detailed report on operations, including any deviations from the
Annual Business Plan, and Manager shall advise the SAC Board of deviations from
the Annual Business Plan which it reasonably anticipates in the future. At
special meetings of the SAC Board, Manager shall provide such information with
respect to the management of SAC as may be reasonably requested by the SAC
Board.

 

(2) It is anticipated that the SAC Executive Committee will meet from time to
time, as required. If requested by the SAC Executive Committee, Manager shall
attend meetings of the SAC Executive Committee and provide a verbal report on
operations and such other information as may be requested by the SAC Executive
Committee.

 

Section 4. Additional Services Provided by Manager.

 

Manager shall also perform other management functions relating to the SAC
Business as may be requested from time to time by the SAC Board and agreed to by
Manager, provided that the parties can agree upon a price for such services. If
additional services are requested under this Section, Manager agrees to offer
SAC a price or fees (excluding applicable taxes and transportation costs, which
shall be charged to SAC at cost) for such services which is no less favorable
than those charged by Manager to other entities of a similar size and location;
provided, however, that under no circumstances shall Manager charge SAC an
amount which is less than Manager’s actual cost. If SAC and Manager cannot agree
on a price for additional services under this Section, SAC shall be free to
obtain such services from others.

 

Section 5. Board Functions. In addition to SAC Board’s general responsibilities
of directing the business and affairs of the organization and approving the
Annual Business Plan, the responsibilities of the SAC Board will include, but
not be limited to, supervising the performance of SAC in accordance with the
Annual Business Plan, establishing capital requirements for its members,
reviewing and approving long-term business plans, approving major financial
undertakings, and supervising the performance of Manager under this Agreement.
It will be the SAC Board’s responsibility to assure that all costs are fairly
allocated (as determined by the Board) to the various products produced at SAC.
Product pricing and rebates will be at the discretion of the SAC Board.

 

Section 6. SAC Payments.

 

6.01 Management Fee. In consideration for the services to be provided by Manager
pursuant to this Agreement, SAC shall pay to Manager a management services fee
equal to $0.1806 per physical case of bottles and cans, and $0.1806 per unit of
post mix bag-in-a-box as described in Exhibit B hereto (each such case or unit
quantity of bottles, cans, or post-mix as described in Exhibit B being herein
referred to for purposes hereof as “Physical Case/Unit”) manufactured by SAC
from and after the Effective Date (the “Management Fee”). No Management Fee
shall be paid on shipments of bulk syrup. Subject to the provisions of Section

 

9



--------------------------------------------------------------------------------

8.02, the Management Fee shall be increased effective as of the beginning of
each fiscal year hereunder in accordance with the increase in the urban Wage
Earners and Clerical Workers-South-ALL Items consumer price index published by
the U.S. Department of Labor (“CPI”) for the most recent twelve (12) month
period for which statistics are available on January 1 of each year; provided,
however that the Management Fee shall not exceed 25¢ per Physical Case/Unit
during the Term of this Agreement.

 

6.02 Reimbursable Expenses. With respect to payments made by Manager from
Manager’s separate funds, SAC shall reimburse Manager for personnel costs
incurred at the Facility and other charges for specific materials or service at
the Facility as well as third party fees as long as such costs and charges are
within the ranges established in the Annual Business Plan, or otherwise
approved, by the SAC Board (“Reimbursable Expenses”)

 

(a) No Reimbursable Expense other than those described in the Annual Business
Plan shall be payable by SAC unless such expense is (1) less than $25,000, or
(2) otherwise approved by the SAC Board or Executive Committee; provided,
however, that the parties hereto recognize that ordinary operating expenses of
the SAC Business paid by Manager on SAC’s behalf that exceed amounts budgeted in
the Annual Business Plan as a result of an increase in the sales volume shall be
reimbursable to the extent such amounts are reasonably incurred.

 

(b) Manager shall be responsible for administrative costs it incurs to provide
managerial services under this Agreement to the extent such services are not
performed at the Facility. All functions that are currently being performed by
Manager’s personnel based at Manager’s Corporate Offices will not be considered
to be performed at the Facility and will be covered by the Management Fee. These
functions are listed in Exhibit D. Manager may not shift functions or personnel
to the Facility without approval of the SAC Board. Reimbursable Expenses will be
included in the Annual Business Plan and are subject to audit at least annually
at the request of SAC as provided in Section 3.03 hereof.

 

(c) The following expenses are examples of direct expenses of SAC to be paid by
SAC as provided in the Annual Business Plan or otherwise approved by the Board
of Directors. In the event Manager pays direct expenses of this type on SAC’s
behalf, such expenses shall be Reimbursable Expenses to Manager, if the expenses
are within the Annual Business Plan or are approved by the SAC Board or SAC
Executive Committee:

 

(1) Entity and On Site Expenses. SAC will incur direct expenses related to its
form of entity or the SAC Business in the form of fees or taxes to third parties
such as federal, state and local governments. In addition, SAC (or Manager on
behalf of SAC) will incur certain expenses directly related to the routine
operation of the Facility including the cost of On Site Employees of SAC or
Manager. “On Site Employees” shall include all direct and indirect labor as well
as management and administrative personnel based at the Facility whether such
personnel are Manager Employees or SAC Employees. Examples of such expenses are
set forth on Exhibit C.

 

10



--------------------------------------------------------------------------------

(2) Miscellaneous Expense. Other reasonable and necessary expenses directly
related to SAC’s business operations or administration thereof which are set
forth on Exhibit E.

 

6.03 Payments and Reimbursement.

 

(a) Management Fee Payments. Subject to the provisions of Section 8.01 hereof,
the Management Fee, as determined from the Annual Business Plan shall be paid to
Manager in a timely manner.

 

(b) Reimbursement of Expenses. SAC shall reimburse the Manager for all
Reimbursable Expenses promptly. The Manager will provide SAC monthly with a
detailed invoice for all expenses reimbursable under this Section 6.03(b). All
such invoices shall be due and payable upon receipt thereof.

 

(c) SAC Bank Account/Check Signing Authority.

 

(1) The Manager will administer a separate bank account on behalf of SAC (“SAC
Bank Account”) into which sales revenue and all other monies of SAC shall be
deposited and from which expenses and fees of and distributions from SAC shall
be paid. The Manager shall be responsible for maintaining and administering the
SAC Bank Account in accordance with this Agreement. With the consent of the SAC
Board, Manager may change the financial institution in which the SAC Back
Account is held or the branch location of the account.

 

(2) Within limitations established by the SAC Board, the Manager shall be
authorized to sign all checks and drafts and execute all wire transfers for
disbursements in satisfaction of all debts, obligations and expenses of SAC and
the countersignature of another person shall not be required.

 

6.04 Management Fee Distinguished from Distributions. All fees and other
payments paid by SAC to Manager under this Section 6 shall be treated as
expenses of SAC and not part of a patronage distribution paid to Manager by SAC.

 

Section 7. Obligations of SAC.

 

7.01 Duties of SAC. To facilitate the performance of manager’s services, SAC
agrees to provide the following:

 

(a) to the extent approved by the SAC Board in the Annual Business Plan, provide
or cause to be provided at no charge to Manager sufficient secure building
space, furniture, facilities and office equipment to enable Manager’s on site
personnel to carry out their obligations under this Agreement;

 

(b) assist Manager in obtaining, or cause to be obtained, any permits,
applications, authorizations or forms required by or from the federal, state or
local governments for the specific services areas;

 

11



--------------------------------------------------------------------------------

(c) afford Manager’s personnel unlimited and unrestricted access to all areas of
the Facility;

 

(d) cooperate with Manager and direct all SAC personnel (if any) to extend
maximum cooperation to Manager in accordance with this Agreement;

 

(e) use its best efforts to support Manager’s requests to SAC members for their
estimates of annual volume requirements by brand and package for planning
purposes each year and for use in preparing annual budgets;

 

(f) use its best efforts to support Manager’s request to SAC members to provide
product orders to Manager in a manner and within time parameters reasonably
requested by Manager; and

 

(g) if approved by the SAC Board, maintain a revolving line of credit or other
financing sufficient in the reasonable judgment of SAC to satisfy SAC’s working
capital needs.

 

In addition, SAC agrees that it will cause the SAC Board or its designee to
consider approval of any capital expenditure requiring approval, not otherwise
set forth in the Annual Business Plan, no later than fifteen (15) Business Days
after receipt of written request for approval from Manager.

 

Section 8. Term

 

8.01 Effective Date. This Agreement shall become effective on June 30, 2004 (the
“Effective Date”), the Original Agreement having expired by its terms.

 

8.02 Duration. Unless terminated pursuant to Section 8.03 below, this Agreement
shall continue in full force and effect for a term of ten (10) years following
the Effective Date (the “Term”). The parties anticipate that they will negotiate
an extension of this Agreement during the tenth (10th) year of the Term but
acknowledge that neither party shall be bound by the provisions of this
Agreement beyond the Term.

 

8.03 Early Termination. This Agreement shall terminate early as follows:

 

(a) Breach by Manager.

 

(1) If at any time Manager shall default in the performance of any of its
obligations under this Agreement or otherwise fails to comply in all material
respects with policies and directives of the SAC Board, and such default or
breach shall continue for a period of ninety (90) days after SAC has given
notice to Manager specifying such default or breach and requiring it to be
remedied, then SAC shall have the right to terminate this Agreement, provided
that SAC has determined in its reasonable business judgment that an alternative
manager could have met the performance requirements during the period of
manager’s noncompliance, and further provided that the SAC Board requires
similar performance requirements of the management its selects to replace
Manager.

 

12



--------------------------------------------------------------------------------

(2) During the Term, Manager (or its parent or its subsidiaries or affiliates)
will maintain membership in SAC and a purchase agreement relationship with SAC
for volume levels outlined on Exhibit F. If such membership is discontinued or
such membership requirements in SAC are not met, SAC may terminate this
Agreement. If such purchase requirements for any year are not met (or if it
would be clear to a reasonable business person that the same cannot or will not
be met for a particular year), SAC may terminate this Agreement.

 

(3) If the Agreement is terminated under Section 8.03(a), Manager agrees to
continue to provide services pursuant to the terms described herein for a
reasonable transition period following termination by SAC, if SAC so requests.

 

(b) Breach by SAC. If at any time SAC shall default in the performance of any of
its material obligations under this Agreement and such default or breach shall
continue for a period of ninety (90) days after Manager has given notice to SAC
specifying such default or breach and requiring it to be remedied, then Manager
shall have the right to terminate this Agreement. If the Agreement is terminated
under this paragraph, Manager agrees to continue to provide services pursuant to
the terms described herein for a reasonable transition period following
termination by Manager, if SAC so requests.

 

(c) Bankruptcy Decree. If a decree or order of a court having jurisdiction has
been entered adjudicating a party bankrupt, insolvent, or approving a petition
seeking reorganization of such party under any bankruptcy act or any similar
applicable law, and such decree or order has continued undischarged or unstayed
for a period of sixty (60) days; or a decree or order of court having
jurisdiction for the appointment of a receiver or liquidator or trustee or
assignee in bankruptcy or insolvency of such party or all or substantially all
of its property, or for the winding up or liquidation of its affiliates, has
been entered, and such decree or order has remained in force undischarged or
unstayed for a period of sixty (60) days, then the other party shall have the
right to terminate this Agreement by giving the first mentioned party notice to
that effect within thirty (30) days after the expiration of such sixty-day
period.

 

(d) Institution of Bankruptcy Proceedings. If a party institutes proceedings to
be adjudicated voluntarily bankrupt or consents to the filing of bankruptcy
proceedings against it, or files a petition for answer or consent seeking
reorganization under any bankruptcy act or similar law or consents to the filing
of any petition or consents to the appointment of a receiver or liquidator or
trustee or assignee in bankruptcy or insolvency of it, or all or substantially
all of its property, or makes a general assignment for the benefit of creditors
or admits in writing its inability to pay its debts generally as they become
due, then the other party shall have the right to terminate this Agreement by
giving the first mentioned party notice to that effect within thirty (30) days
after the occurrence of such event.

 

8.04 Effect of Termination. Upon the termination of this Agreement, this
Agreement shall be of no further force and effect, except that the provisions
Section 8, 9, 10, and 11 shall continue in full force and effect indefinitely.
Upon the termination of this Agreement, SAC shall immediately pay Manager the
balance of the Management Fee accrued hereunder to the date of termination and
all reimbursable expenses payable to Manager hereunder. Upon termination

 

13



--------------------------------------------------------------------------------

or expiration of this Agreement, Manager, shall immediately return to SAC all of
SAC’s accounts, books and records in Manager’s possession as well as any other
property belonging to SAC, and Manager shall remove all Manager Employees from
the Facility and leave the Facility in good order, unless Manager has been
requested by SAC to continue to provide services during a reasonable transition
period under Sections 8.03(a) or 8.03(b) of this Agreement, in which case
Manager shall return SAC’s property and leave the premises in good order at the,
end of the transition period.

 

Section 9. Confidentiality.

 

9.01 Confidential Information. The parties acknowledge that each of them may be
required to disclose Confidential Information to government agencies or
authorities by law, upon the advice of counsel, and each shall endeavor to limit
disclosure to that purpose. Each Party will give the other prior written notice
of any disclosure pursuant to this paragraph, which notice shall specify the
substance of any such disclosure.

 

9.02 Identification. Each party hereto will take appropriate steps to enable the
other party hereto to identify the information that should be protected as
Confidential Information. Accordingly, each party shall legend or otherwise
designate as proprietary any material furnished to the other party which it
believes to be Confidential Information. In addition, any Confidential
Information that is imparted orally shall be identified as proprietary.
Information that is not so identified shall not be considered Confidential
Information. Also, information that is generally known or that has been
disclosed to a third party by the party claiming confidentiality shall not be
considered Confidential Information for purposes of this Agreement.

 

9.03 Acknowledgment of Confidential Information. Each party recognizes and
acknowledges (a) that Confidential Information of the other party may be
commercially valuable proprietary products of such party, the design and
development of which may have involved the expenditure of substantial amounts of
money and the use of skilled development experts over a long period of time and
which afford such party a commercial advantage over its competitors; (b) that
the loss of this competitive advantage due to unauthorized disclosure or use of
Confidential Information of such party may, cause great injury and harm to such
party; (c) that the restrictions imposed upon the parties under this Agreement
are necessary to protect the secrecy of Confidential Information and to prevent
the occurrence of such injury and harm.

 

9.04 Nondisclosure. Each party who receives Confidential Information hereunder
(the “Receiving Party”) agrees that it will not, without the prior written
consent of the party from whom such Confidential Information was obtained (the
“Disclosing Party”), disclose, divulge or permit any unauthorized person to
obtain any Confidential Information disclosed by the Disclosing Party (whether
or not such Confidential Information is in written or tangible form) for as long
as the pertinent information or data remain Confidential Information. The
Receiving Party hereby agrees to indemnify and hold harmless the Disclosing
Party from and against any and all damage, loss, liability and expense
(including, without limitation, reasonable expenses of investigation and
reasonable attorneys’ fees and expenses) arising from any such unauthorized
disclosure by the Receiving Party or its personnel. The Receiving Party agrees
that it will use any Confidential Information disclosed by the Disclosing Party
hereunder

 

14



--------------------------------------------------------------------------------

(whether or not such Confidential Information is in written or tangible form)
only for purposes of the business of SAC, for as long as the pertinent
information or data remain Confidential Information. The Receiving Party hereby
agrees to indemnify, defend and hold harmless the Disclosing Party from and
against any Loss arising from any such unauthorized disclosure by the Receiving
Party or its personnel.

 

9.05 Security. To protect the Confidential Information of the parties, each
party shall adopt basic security measures of the kind commonly observed in
industries in the United States of America that rely extensively on proprietary
information. Security measures, to the extent appropriate, shall include
physical security measures, restrictions on access by unauthorized personnel,
use of confidentiality agreements with personnel, legending, systematic
segregation, and appropriate record retention systems.

 

Section 10. Manager’s Liability and Indemnification.

 

10.01 Limitation on Liability. Manager shall not be responsible for any errors
in judgment made in good faith in the performance of its duties hereunder;
provided, however, that nothing contained herein shall release Manager of any
responsibility it may have for claims based on the gross negligence or willful
misconduct of Manager.

 

10.02 Indemnification. To the extent agents of SAC are entitled to
indemnification in SAC’s Bylaws, SAC shall indemnify and hold Manager and its
parent, subsidiaries, affiliates, directors, officers, employees and agents
(each an “Indemnitee”) harmless from any and all liabilities, losses, damages,
suits, judgments, fines, demands and expenses (“Losses”) arising in connection
with the SAC Business (a “Claim”); provided, however, that any such Losses
arising out of Manager’s material breach of this Agreement, gross negligence,
fraud or willful misconduct shall be the responsibility of Manager and Manager
shall be liable to and indemnify SAC from and against any Losses incurred by SAC
as a result thereof.

 

10.03 Indemnity Procedure for Third Party Claims. The obligations and
liabilities of SAC to indemnify an Indemnitee or Manager to indemnify SAC, as
applicable, for third party claims (including those by Manager Employees) under
this section 10 shall be subject to the following terms and conditions:

 

(a) The person or entity (i.e., SAC, Manager or Indemnitee) making a claim
(“Claimant”) will give the party from whom indemnity is sought (“Notified
Party”) prompt notice of such Claim. The failure to promptly notify a party of
any such Claim shall not relieve the party of its obligation hereunder, unless
the failure to so notify such party materially prejudices such party’s ability
to defend such Claim.

 

(b) Following notice by the Claimant to the Notified Party of a Claim, the
Notified Party shall be entitled at its cost and expense to contest and defend
such Claim by all appropriate legal proceedings; provided, however, that notice
of the intention so to contest shall be delivered by the Notified Party to the
Claimant within thirty (30) days from the date of receipt by the Notified Party
of notice from the Claimant of the assertion of such Claim. Any such contest may
be conducted in the name and on behalf of the Notified Party or the Claimant, as
may be appropriate. Such contest shall be conducted diligently by reputable
counsel

 

15



--------------------------------------------------------------------------------

employed by the Notified Party, but the Notified Party shall keep the Claimant
fully informed with respect to such Claim and the contest thereof and the
Claimant shall have the right to engage its own counsel at its own expense. If
the Claimant joins in any such contest, the Notified Party shall have full
authority, in consultation with the Claimant, to determine all action to be
taken with respect thereto provided, however, that in no event shall the
Notified Party have authority to agree to any relief other than the payment of
money damages by the Claimant unless agreed to by the Claimant. Each party shall
bear its own expense of such representation. If any Claim is asserted and the
Notified Party fails to contest and defend such Claim within a reasonable period
of time, the Claimant may take such action in connection therewith as the
Claimant deems necessary or desirable, including retention of counsel, and the
Claimant shall be entitled to indemnification of the costs incurred in
connection with such defense.

 

(c) If requested by the Notified Party, the Claimant shall cooperate with the
Notified Party and its counsel, including permitting reasonable access to books
and records, in contesting any Claim which the Notified Party elects to contest
or, if appropriate, in making any counterclaim against the person asserting the
Claim on behalf of Claimant or Notified Party, or any cross-complaint against
any person, and the Notified Party will reimburse the Claimant for reasonable
out-of-pocket costs (but not the cost of employee time expended) incurred by the
Claimant in so cooperating.

 

(d) The Claimant agrees to afford the Notified Party and its counsel the
opportunity to be present at, and to participate in, conferences with all
persons, including governmental authorities, asserting any Claim against the
Claimant or conferences with representatives or counsel for such persons. Unless
the Notified Party approves in writing the settlement of a Claim, no right to
indemnification under Section 9.02 shall be established by such settlement.

 

10.04 Force Majeure. Delay in performance or non-performance by Manager or SAC
shall be excused to the extent such performance is prevented by an Act of God or
other event beyond the reasonable control of the nonperforming party.

 

Section 11. Dispute Resolution.

 

11.01 Attempts to Resolve. All disputes and differences raised by any party to
this Agreement which may arise out of or in connection with or with respect to
this Agreement (including but not limited to any rights of indemnification under
Section 10 hereof) will be settled as far as possible by means of negotiations
between Manager and the SAC Executive Committee. If, any such dispute is not
resolved by Manager and the SAC Executive Committee within five (5) business
days of commencement of negotiations, then either party may submit the dispute
to arbitration in accordance with Section 11.02 of this Agreement for a binding
resolution thereof.

 

11.02 Arbitration. Except as provided in Section 11.05 hereof, any dispute,
controversy or claim arising out of or relating to this Agreement or the breach,
termination or validity thereof which cannot be resolved by the parties pursuant
to Section 11.01 hereof shall be settled by arbitration in accordance with the
Arbitration Rules of the American Arbitration Association in effect on the date
of this Agreement (the “Rules”) as modified in this Article. The arbitration
shall be held at a site mutually agreeable to the parties.

 

16



--------------------------------------------------------------------------------

There shall be three arbitrators of whom each party shall select one within 15
days following respondent’s receipt of claimant’s notice of arbitration and
statement of claim. The two party-appointed arbitrators shall select a third
arbitrator to serve as presiding arbitrator within 15 days of the appointment of
the second arbitrator. In the event one party fails to appoint an arbitrator
within said 15 day period, then the arbitrator that has been selected by the
other party shall select a second arbitrator and such arbitrators shall select a
third arbitrator to be the presiding arbitrator.

 

11.03 Claims and Judgments. Within twenty (20) days of the respondent’s receipt
of the claimant’s notice of arbitration and statement of claim, the respondent
shall serve the claimant with its statement of defense and any counterclaims.
Within twenty (20) days of claimant’s receipt of the respondent’s statement of
defense and counterclaims, the claimant shall serve its statement of defense to
any counterclaims or set-offs asserted by the respondent. The tribunal shall
permit and facilitate such prehearing discovery and exchange of documents and
information to which the parties in writing agree or which it determines is
relevant to the dispute between the parties as is appropriate taking into
account the needs of the parties and the desirability of making discovery
expeditious and cost-effective. All discovery shall be completed within
forty-five (45) days from the date on which the respondent communicates its
statement of defense and counterclaims, if any, to the claimant. The hearing
shall be held no later than ninety (90) days following the selection of the
presiding arbitrator. Any arbitration award shall be rendered in U.S. dollars,
with appropriate interest as determined by the tribunal. Judgment on any award
shall be entered in any court having jurisdiction thereof.

 

11.04 Submission to Jurisdiction. For purposes of disputes arising under this
Agreement, the parties hereto submit themselves to the jurisdiction of the state
and federal courts located in North and South Carolina with respect to the
enforcement of any arbitration award. Each of the parties hereby consents to the
service of process by registered mail at its address set forth below and agrees
that its submission to jurisdiction and its consent to service of process by
mail is made for the express benefit of the other party. The arbitration shall
be governed by the Federal Arbitration Act, 9. U.S.C. SS 116, 201-208.

 

11.05 Right to Additional Remedies. Notwithstanding anything to the contrary in
this Article, in the event any intellectual property (including Confidential
Information) is used in violation of the terms of this Agreement, each party
shall be entitled, in addition to the remedy of arbitration set forth herein, to
apply immediately to any court of competent jurisdiction for immediate
injunctive relief. Each party hereby submits itself to the jurisdiction of the
state and federal courts located in North and South Carolina for any such relief
or for the enforcement of any arbitration award against such party.

 

Section 12. Press Release.

 

The parties hereto shall attempt to consult with each other, when possible,
before issuing any press release or otherwise making any public statements with
respect to this Agreement and the transactions contemplated hereby and shall not
issue any such press release or make any public statement prior to such
consultation, except as may be required by law.

 

17



--------------------------------------------------------------------------------

Section 13. Independent Status of Parties.

 

Except as specifically provided herein, nothing contained in this Agreement
shall be construed to constitute a party as agent for the other party. Except as
specifically provided herein, neither party shall have the right to bind the
other party, transact any business in the other party’s name or on its behalf in
any manner or form, or to make any promises or representations on behalf of the
other party.

 

Section 14. Assignment.

 

Neither SAC nor Manager shall assign or transfer any right or obligation
hereunder whether by operation of law, merger (which, for purposes hereof, shall
constitute an assignment) or otherwise without the prior written consent of the
other. Any such attempted assignment or transfer in violation of this Section 14
shall be void and without legal effect. Notwithstanding the foregoing, Manager
may assign all or any of its rights and obligations hereunder to any wholly
owned subsidiary (direct or indirect) of Coca-Cola Bottling Co. Consolidated;
provided, however, that (a) Manager shall give SAC written notice of such
assignment, (ii) any such assignee shall execute an agreement assuming such
duties and obligations and deliver the same to SAC, and (iii) Manager shall
deliver to SAC a written unconditional guaranty of the performance of the duties
and obligations so assigned and assumed and (b) such rights and obligations
shall revert back to Manager at such time as the assignee ceases to be a wholly
owned subsidiary of Coca-Cola Bottling Co. Consolidated. Subject to the
foregoing, this Agreement shall inure to the benefit of and be binding upon, the
successors and assigns of the parties hereto.

 

Section 15. Governing Law.

 

This agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina, regardless of any conflicts of laws or rules which
would require, the application of the laws of another jurisdiction.

 

Section 16. Miscellaneous.

 

16.01 Notices. Any notice, request, instruction or other document to be given
hereunder by any party hereto to any other Person shall be in writing and
delivered personally or by mail or any express mail service to the addresses set
forth below.

 

  (a) If to Manager:

 

CCBCC Operations, LLC

4115 Coca-Cola Plaza

Charlotte, NC 28211

Attention: Chief Financial Officer

Telecopy Number: (704) 551-4451

 

18



--------------------------------------------------------------------------------

With a copy to:

 

Kennedy Covington Lobdell & Hickman, L.L.P.

Hearst Tower

214 North Tryon Street, 47th Floor

Charlotte, NC 28202

Attention: Michael S. Hawley

Telecopy Number: (704) 353-3138

 

  (b) If to SAC:

 

South Atlantic Canners, Inc.

601 Cousar Street

Bishopville, South Carolina 29010

Attention: Chairman, Board of Directors

Telecopy Number: (803) 484-5841

 

16.02 Nonwaiver of Default. Any failure by either party at any time or from time
to time to enforce and require the strict keeping and performance of any of the
terms and conditions of this Agreement shall not constitute a waiver of any such
terms and conditions at any future time and shall not permit such party from
insisting on the strict keeping and performance of such terms and conditions at
any later time.

 

16.03 Interpretation. Should the provisions of this Agreement require judicial
or arbitral interpretation, it is agreed that the judicial or arbitral body
interpreting or construing the same shall not apply the assumption that the
terms hereof shall be more strictly construed against one party by reason of the
rule of construction that an instrument is to be construed more strictly against
the party which itself or through its agents prepared the same, it being agreed
that the agents of both parties have participated in the preparation herein
equally.

 

16.04 Partial Invalidity. If any portion of this Agreement is held invalid,
illegal or unenforceable and such invalidity, illegality, or unenforceability
shall not have a material adverse effect with respect to the transactions
contemplated herein taken as a whole, such determination shall not impair the
enforceability of the remaining terms and provisions contained herein. In such
event, this Agreement shall be construed and interpreted as if such invalid,
illegal or unenforceable terms were limited to the extent whereby such terms
would be valid, legal and enforceable. If such limitation is not possible, this
Agreement shall be construed and interpreted as if such invalid, illegal or
unenforceable terms were severed and not included herein.

 

16.05 Amendment or Rescission. This Agreement shall not be modified or rescinded
except by a written instrument setting forth such modification or rescission and
signed by the parties hereto.

 

19



--------------------------------------------------------------------------------

16.06 Duplicate Originals. For the convenience of the parties hereto, this
Agreement may be executed in two counterparts, and each such counterpart shall
be deemed to be an original instrument and together constitute one and the same
Agreement.

 

16.07 Captions. The captions or headings of the Sections and other subdivisions
hereof are inserted only as a matter of convenience or for reference and shall
have no effect on the meaning of the provisions hereof.

 

16.08 Entirety of Agreement. This Agreement constitute the entire agreement
between the parties hereto with respect to the, subject matter hereof, and there
are no agreements, understandings, covenants, conditions or undertaking, oral or
written, expressed or implied, concerning such subject matter that are not
merged herein.

 

16.09 Plurals, Etc. As used herein or in any document which incorporates the
terms hereof:

 

(a) the plural form of the noun shall include the singular and the singular
shall include the plural, unless the context requires otherwise;

 

(b) each of the masculine, neuter and feminine forms of any pronoun shall
include all forms unless the context otherwise requires; and

 

(c) words of inclusion shall not be construed as terms of limitation, so that
references to included matters shall be regarded as non-exclusive,
non-characterizing illustrations.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized representative as the date first written
above.

 

MANAGER;

CCBCC Operations, LLC

By:

 

/s/ David V. Singer

--------------------------------------------------------------------------------

Its:

  Vice President & CFO SAC:    

South Atlantic Canners, Inc.

By:

 

/s/ Charles R. Ingram

--------------------------------------------------------------------------------

Its:

  Chairman of the Board

 

20



--------------------------------------------------------------------------------

EXHIBIT A

 

Product Age and Quality Standards

 

All product provided to members of SAC shall meet quality standards established
by The Coca-Cola Company or other franchise company for which products are
produced.

 

Unless otherwise provided by the SAC Board, the following products shall not be
shipped later than the time periods shown below:

 

Sugar products in cans or glass

   63 days

Diet product in cans or glass

   35 days

Two or three liter product (whether diet or sugar)

   35 days

20 oz. PET

   28 days

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

Physical Cases/Units

 

For purposes of this Agreement, Physical Case/Unit shall consist of the
following:

 

Type of Product

--------------------------------------------------------------------------------

 

Description of Physical Case/Unit

--------------------------------------------------------------------------------

Can

  24 can case

20 oz. PET bottle

  24 bottle case

1 liter PET bottle

  12 bottle case

2 liter PET bottle

  8 bottle case

3 liter PET bottle

  6 bottle case

Bulk syrup

  per 5,000 gallon tanker truck (no charge)

Post-mix bag-in-a-box

  1 Unit = two 5 gallon containers

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

Entity and On Site Expenses

 

SAC will incur certain specific expenses directly related to the routine
operation of the SAC Business at the Facility. These expenses are as follows:

 

1.

  Raw, materials, manufacturing, labor and overhead costs at the Facility.

2.

  Payroll and benefit costs for all SAC Employees and Manager Employees at the
Facility.

3.

  Insurance - Automobile, workers compensation, general liability, product
liability, D&O, crime, property, boiler.

4.

  Utility costs.

5.

  Security.

6.

  Telephone.

7.

  Manufacturing supplies.

8.

  Building repairs.

9.

  Employee travel and entertainment, for employees based at the Facility.

10.

  Postage.

11.

  Garbage removal.

12.

  Janitorial maintenance.

13.

  Direct rent or lease expense.

14.

  Federal, state and local taxes related to the SAC Business and payable by SAC.

15.

  Business licenses and entity licenses and fees (i.e., annual report, foreign
qualification, franchise fee, etc.) relating to SAC or the SAC Business.

16.

  Depository bank service charges.

17.

  Other Direct Expense line items designated as such in the Annual Business Plan
which are not specifically stated herein.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

Administrative Services Performed by Manager

 

The following administrative services shall be performed by Manager and included
in the Management Fee:

 

  l. General accounting, billing, collections, accounts payable, payroll,
maintenance of fixed asset records, tax accounting and return preparation,

 

  2. Negotiation of and administration of all financings purchasing of raw
materials, administration of benefit plans, acquisition of insurance policies,
monitoring compliance with all relevant EPA and OSHA regulations, internal audit
of policy compliance, and

 

  3. Other services now or hereafter provided by Manager at its headquarters at
Manager’s Corporate Offices for Manager’s manufacturing operations.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

Miscellaneous Expenses

 

The following expenses will constitute miscellaneous expenses under this
Agreement to the extent included in the Annual Business Plan or otherwise
approved by the SAC Board.

 

  1. Legal fees and external accounting/audit and tax consulting fees and other
professional fees related directly to the SAC Business.

 

  2. Environmental remediation expenses, environmental manager’s out-of-pocket
and other environmental personnel services paid by Manager which benefit the SAC
Business.

 

  3. Umbrella insurance paid by Manager, if any, which benefits the SAC
Business.

 

  4. External training costs for SAC Employees.

 

  5. Recruiting expense/placement fees paid to third parties for recruitment of
SAC Employees to work at the Facility.

 

  6. All financing costs including fees, interest, documentation costs, etc.,
which relate to the SAC Business.

 

  7. Relocation expenses paid by Manager, if any, which relate to moving
employees to the Facility.

 

  8. Reasonable costs for winding up SAC insurance programs.

 

  9. Reasonable costs for winding up employee benefit plans for SAC Employees at
the Facility (active/retired/disabled).

 

  10. Any other expense or cost specifically approved by the SAC Board.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

 

Purchase Agreement Volume Levels

 

Canned Product

   8.0 million cases

Bottled Product

   8.0 million cases

Water Product

   1.5 million cases

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

 

Insurance Policies and Coverage

 

Coverage

--------------------------------------------------------------------------------

  

Carrier

--------------------------------------------------------------------------------

  

Amount of Coverage

--------------------------------------------------------------------------------

          Included in CCBCC’s program

General Liability

  

ACE American

Insurance Company

  

$2,000,000 Occurrence

$5,000,000 General Aggregate-Per Location

$500,000 Deductible

Automobile Liability

  

ACE American

Insurance Company

  

$2,000,000 Ea. Accident

$500,000 Ded.

Workers’ Compensation

  

ACE American

Insurance Company

  

$1,000,000 Bodily Injury by Accident

$500,000 Deductible

Umbrella

  

Lexington Insurance

Company

  

$25,000,000 Aggregate xs $2,000,000 Primary

$25,000,000 Each Incident xs $2,000,000 Primary

Excess Liability

  

Great American

 

Arch

 

American Guarantee/Zurich

 

Federal Insurance Company

 

XL Insurance

 

Liberty Insurance

 

American Guarantee/Zurich

  

$50,000,000 xs $27,000,000 Lead Umbrella

 

$25,000,000 xs $77,000,000.

 

$25,000,000 part of $75,000,000 xs $102,000,000

 

$25,000,000 part of $75,000,000 xs $102,000,000

 

$25,000,000 part of $75,000,000 xs $102,000,000

 

$50,000,000 xs $177,000,000

 

$23,000,000 xs $227,000,000

Property

   FM Global   

Blanket Limit

$250,000,000 Flood, $25,000,000 Zone A,B, shaded

X

$100,000 Deductible

          SAC Specific Program

Travel Accident

   Hartford Insurance Company   

$100,000,000 Per Person AD&D

$500,000 Aggregate

Directors & Officers Liability

   AIG   

$5,000,000 Aggregate

$50,000 Deductible

 

G-1